Title: To Thomas Jefferson from Henry Dearborn, 23 January 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department January 23d. 1808
                        

                        I have the honor of proposing for your approbation, Thomas H Holland of North Carolina to be appointed Surgeons Mate in the Army of the United States.
                  Accept Sir, assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                    